FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2022

                                       No. 04-22-00512-CV

 IN THE INTEREST OF M.S.M AKA M.M, K.C.M AKA N.M AND C.C.M AKA BABY
                            BOY M, Children

                  From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CVPC-XX-XXXXXXX
                           Honorable Dennis Powell, Judge Presiding


                                          ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on August 12, 2022.
The reporter’s record was due on August 22, 2022, ten days after the notice of appeal was filed
in the trial court; however, it has not been filed. We therefore ORDER Sandra Jackson, the court
reporter responsible for preparing the reporter’s record in this appeal, to file the reporter’s record
on or before September 1, 2022.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.


       It is so ORDERED on August 22, 2022.

                                                                      PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT